DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no utility for an end-user.
Regarding claim 1
How are the processed data being presented and made useful to an end-user—are they stored in a database, outputted to a GUI or a computer screen? 
Regarding claim 10
How are the processed data being presented and made useful to an end-user—are they stored in a database, outputted to a GUI or a computer screen? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2010/0063834 A1) in view of Biber (DE 102016225793 B3).         
Regarding claim 1
Mukherjee discloses 
A method for controlling a fleet of magnetic resonance (MR)-scanner systems via a user interface ([0011]—[0015] & [0023])
wherein each MR scanner system in the fleet of MR-scanner systems includes 
(i) a hardware layer having a plurality of electronically-controllable components and mechanical components to perform an MR measurement and acquisition of MR-scanner raw data ([0015], MRI machines, by definition, have hardware and acquire raw scan data), and
transmitting, via a MR scanner system in the fleet of MR-scanner systems, respective system attributes to an external device ([0015]—[0017]);
generating, via the external device, a user interface ([0023]) according to the transmitted system attributes to enable an adjustment of parameters for generating a protocol for a sequence that is implemented on the MR scanner system ([0016], the external device transmits “system configurations—protocols—to the various machines);

transmitting the real-time instructions to a hardware layer of the MR scanner system to control the MR scanner system ([0028]—[0029] instructions are transmitted at the moment—real-time—to many of the medical devices, which can also be MRI machines).
Mukherjee does not explicitly teach 
“(ii) a Measurement and Reconstruction System (MARS) computing unit, the method comprising:
transferring the protocol and the sequence generated via the user interface to a respective MARS computing unit of the MR scanner system;
calculating, via the respective MARS computing unit of the MR scanner system, real-time instructions using the generated sequence; and
transmitting the real-time instructions to a hardware layer of the MR scanner system to control the MR scanner system”.
Biber, however, teaches 
(ii) a Measurement and Reconstruction System (MARS) computing unit, the method comprising (Description,   ¶ 16);
transferring the protocol and the sequence generated via the user interface to a respective MARS computing unit of the MR scanner system (Description,  ¶ 16, data is received and processed by the MARS);


calculating, via the respective MARS computing unit of the MR scanner system, real-time instructions using the generated sequence (Description,  ¶ 16—18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MARS computing unit” as taught by Biber in the method of Mukherjee.
The justification for this modification would be to transmit calibration and other parameters to the various MRI machines remotely. 
Regarding claim 5
Mukherjee in view of Biber in view of Huizenga teach the method as claimed in claim 1,
Mukherjee applied to claim 5 further teaches 
further comprising:
executing, via the external device, a reconstruction algorithm to reconstruct images from acquired MR-scanner raw data (FIG. 1, [0020], data is collected from the fleet of machines and then processed into images—reconstructed in the hub, 106 of the medical communication system).
Regarding claim 6
Mukherjee in view of Biber teach the method as claimed in claim 1, 
Mukherjee applied to claim 6 further teaches 

further comprising:
transferring, via a communication interface of the MR scanner system, status information to the external device ([0007]—[0008], the medical control device, 206 captures status and data from the medical systems).
Regarding claim 9
Mukerjee in view of Biber teach the method as claimed in claim 1, further comprising:
Mukherjee applied to claim 9 further teaches 
adjusting the parameters for generating the protocol for the sequence that is implemented on the MR scanner system centrally ([0015], parameters are adjusted on the MR scanner—“centrally”), and
wherein the act of transferring the protocol generated via the user interface to the respective MARS computing unit of the MR scanner system ([0015] MR-scanner measures and [0024] reconstructs/diagnoses data) comprises: 
transmitting the protocol and the sequence generated via the user interface to a plurality of MR scanner systems in the fleet of MR-scanner systems in response to a trigger command ([0019], a trigger transmits data back and forth between the MR-scanner and the fleet of MRI machines).
Regarding claim 10
Mukherjee discloses 

A system for controlling a fleet of MR-scanner systems via a user interface ([0011]—[0015] & [0023]), comprising: 
a MR scanner system in the fleet of MR-scanner systems configured to transmit respective system attributes via a communication interface ([0011]—[0015] & [0023]); 
an external device configured to generate a user interface for editing parameters for generating a protocol for a sequence, which is implemented on the MR-scanner system according to the transmitted system attributes ([0015]—[0019]  
& [0023], the data is processed and parameters decided upon depending on MR diagnoses ),
and the sequence generated via the user interface, and calculate real-time instructions using the generated sequence ([0019], the trigger captures data instantaneously—"real time”); and 
control the MR scanner system using the real-time instructions (the data captured by triggers is “real time”).
Although strongly implied, Mukherjee does not explicitly teach 
“wherein the MR scanner system comprises a respective Measurement and Reconstruction System (MARS) computing unit configured to: receive the protocol.”
Biber, however, teaches 

wherein the MR scanner system comprises a respective Measurement and Reconstruction System (MARS) computing unit (Description,  ¶ 16) configured to: 
receive the protocol (Description, ¶ 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “MARS computing unit” as taught by Biber in the method of Mukherjee.
The justification for this modification would be to transmit calibration and other parameters to the various MRI machines remotely. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2010/0063834 A1) in view of Biber (DE 102016225793 B3) in view of Brochard (WO 2016030393 A1). 
Regarding claim 2
Mukherjee in view of Biber teach the method as claimed in claim 1, 
further comprising:
Mukherjee applied to claim 2 further teaches 
controlling the respective MARS computing unit of the MR scanner system via the user interface of the external device ([0028], the MRI machine is configured by the “medical communication system”, 206—the MARS as well),                                 and
Mukherjee in view of Biber do not explicitly teach 

“wherein the respective MARS computing unit of the MR scanner system has no user interface”.
Brochard, however, teaches 
wherein the respective MARS computing unit of the MR scanner system has no user interface (DETAILED DESCRIPTION OF EXEMPLARY EMBODIMENTS  ¶ 27—28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer unit sans user interface” as taught by Brochard in the method of Mukherjee in view of Biber.
The justification for this modification would be to simply the fleet of MR scanners: they are being controlled by the main MR-scanner, so there is no need to control them locally with a user interface. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2010/0063834 A1) in view of Biber (DE 102016225793 B3) in view of Huizenga et al. (US 2005/0043614 A1).
Regarding claim 3          
Mukherjee in view of Biber teach the method as claimed in claim 1, further comprising:
Mukherjee applied to claim 3 further teaches


controlling a plurality of MR scanner systems in the fleet of MR-scanner systems via the user interface generated by the external device ([0007]—[0008]),                    and
Mukherjee in view of Biber do not explicitly teach 
“wherein the plurality of MR scanner systems in the fleet of MR-scanner systems each has a different software version.”	Huizenga, however, teaches 
wherein the plurality of MR scanner systems in the fleet of MR-scanner systems each has a different software version ([0057]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “systems of different software versions” as taught by Huizenga in the method of Mukherjee in view of Biber. 
The justification for this modification would be to make the MR scanner controller flexible enough to handle different machines with different software protocols. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2010/0063834 A1) in view of Biber (DE 102016225793 B3) in view of Huizenga et al. (US 2005/0043614 A1) in view of Foch et al. (US 2007/0273310 A1). 

Regarding claim 4
Mukherjee in view of Biber in view of Huizenga teach the method as claimed in claim 3, 
Mukherjee in view of Biber in view of Huizenga do not explicitly teach 
“wherein the plurality of MR scanner systems are controlled in parallel”.
Foch, however, teaches 
wherein the plurality of MR scanner systems are controlled in parallel ([0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “systems controlled in parallel” as taught by Foch in the method of Mukherjee in view of Biber in view of Huizenga.
The justification for this modification would be to operate two or more machines in parallel to increase productivity throughput—whether the machines are knitting machines or MRI machines makes not difference. 
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2010/0063834 A1) in view of Biber (DE 102016225793 B3) in view of Sohl (CN 1701336 A).         
Regarding claim 7
Mukherjee in view of Biber teach the method as claimed in claim 1, 

Mukherjee applied to claim 7 further teaches 
wherein the act of transmitting the respective system attributes to the external device ([0011]—[0014]) comprises:
Biber applied to claim 7 further teaches 
wherein the act of transferring the protocol and the sequence generated via the user interface to the respective MARS computing unit of the MR scanner ([0015], data is transmitted back from the fleet of MR machines to be processed by the MR scanner) system comprises:
Mukherjee in view of Biber do not explicitly teach 
“transmitting the respective system attributes to the external device in accordance with a Digital Equipment Corporation ((DEC)net), Internetwork Packet 
Exchange (IPX)/Sequenced Packet Exchange (SPX), and/or Transmission Control Protocol/Internet Protocol (TCP/IP) network protocol, and
wherein the act of transferring the protocol and the sequence generated via the user interface to the respective MARS computing unit of the MR scanner system comprises:
transferring the protocol and the sequence generated via the user interface to the respective MARS computing unit of the MR scanner system in accordance with a DECnet, IPX/SPX, and/or TCP/IP network protocol”.
Sohl, however, teaches 

transmitting the respective system attributes to the external device in accordance with a Digital Equipment Corporation ((DEC)net), Internetwork Packet Exchange (IPX)/Sequenced Packet Exchange (SPX), and/or Transmission Control Protocol/Internet Protocol (TCP/IP) network protocol (H. Database,  ¶ 8),                           and
transferring the protocol and the sequence generated via the user interface to the respective MARS computing unit of the MR scanner system in accordance with a DECnet, IPX/SPX, and/or TCP/IP network protocol (Invention Content,             ¶ 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “TCP/IP” as taught by Sohl in the method of Mukherjee in view of Biber.
The justification for this modification would be to use a conventional transmission protocol to transmit the MRI data back to the scanner-controller. 
Regarding claim 8
Muckerjee in view of Biber teach the method as claimed in claim 1, 
Muckerjee in view of Biber do not explicitly teach 
“wherein the act of transmitting the real-time instructions to the hardware layer of the MR scanner system comprises transmitting the real-time instructions to 


the hardware layer of the MR scanner system via a serial communication connection and/or a local Ethernet connection”.
Sohl, however, 
wherein the act of transmitting the real-time instructions to the hardware layer of the MR scanner system comprises transmitting the real-time instructions (The Background Technology, ¶ 9) to the hardware layer of the MR scanner system via a serial communication connection and/or a local Ethernet connection (Specific Execution Examples, ¶ 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “real time, Ethernet 
connection facility” as taught by Sohl in the method of Muckerjee in view of Biber.
The justification for this modification would be to collect data in real-time and have a Ethernet protocol to transmit it from the fleet of machines to the MR-scanner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/Frederick Wenderoth/ 
Examiner, Art Unit 2852